Citation Nr: 1216381	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  08-24 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for L-2 injury residuals with wedging deformity and lipping and degenerative changes, evaluated as 20% disabling prior to July 2011 and higher than 40 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active service from February 1953 to July 1973.  

This appeal to the Board of Veterans Appeals (Board) arises from an October 2007 rating action by the Regional Office (RO) in that denied a rating in excess of 20% for L-2 injury residuals with wedging deformity and lipping and degenerative changes.  

In March 2009, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge at the RO. 

In April 2009, and again in January 2011, the Board remanded the issue on appeal to the RO for further development of the evidence and for due process development.   The case has been returned to the Board and is ready for further review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Private records show that the Veteran underwent lumbar surgery and based on that treatment, the Veteran was granted a temporary 100 percent total rating by the RO from November 2010 to July 2011.  The Veteran was last examined by VA in March 2011.  In December 2011, the RO assigned a 40 percent evaluation for the Veteran's service connected back disorder effective from July 2011.  In February 2011, the Veteran submitted a statement from a private examiner dated in September 2011.  The examiner indicated that in May 2011, the Veteran underwent back surgery and that he has additional limitations concerning his back disorder.  His representative has argued that the Veteran's 40 percent rating does not represent his present level of disability and that the back disorder has become more debilitating.  Since the Veteran has not been examined by VA since his May 2011 back surgery and since he has claimed that his back is now more debilitating, a VA orthopedic disability evaluation examination is required.  Given the additional medical evidence that indicates the Veteran has had recent surgery and that the Veteran's disability has worsened, a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381   (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Thus, a remand for another medical examination is needed to make a decision in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Arrange for the Veteran to undergo VA examination to evaluate the service-connected lumbar spine.  

The claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The physician should conduct range of motion testing of the lumbar spine (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also specifically indicate whether there is any unfavorable ankylosis of the lumbar spine, or the entire spine.

In addition, the physician should comment upon whether the Veteran's lumbar spine disability results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  The physician should also indicate whether the Veteran's service-connected disability alone would preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.  

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



